Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2020, 11/24/2020, and 01/18/2022 was filed before the mailing of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgement is made of applicant’s claim for priority to PRO 62/866443 filed on 06/25/2019. Note that provision application may not disclose, and therefore support priority for, at least “one or more actuators configured to activate and/or deactivate power production or consumption by the participant in response to one or more signals received from the processors” of Claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation ". . . cause the controller to perform the method of claim 1" at the third to last line of Claim 17. There is insufficient antecedent basis for this limitation in the claim because Claim 17 and Claim 1, which Claim 17 depends upon, does not recite “a controller.” Further examination of Claim 17 herein will be based on interpreting the third to last line of Claim 17 as stating "that when executed by the processors, cause the control system to perform the method of claim 1; and."
Claim 27 recites “The method of claim 26, wherein the iterating for an iteration index k includes . . . .” However, Claim 26 does not recite “an iterating for an iteration index k.” Claim 26 merely recites “iterating a price vector” in the second line of Claim 26. There is lack of antecedent basis for “the iterating” of Claim 27. It is confusing as to whether or not “the iterating” of Claim 27 is the same iterating of Claim 26. Further examination herein will interpret Claim 27 as reciting “The method of claim 26 further comprising an iterating for an iteration index, wherein the iterating for the iteration index k includes . . . .”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-16 and 18-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 – Claims 1-15, 18-22, and 26-38 recite a method (i.e. a process), Claims 16, 23, and 39 recite a device (i.e. a machine), and Claims 17 and 24-25 recite a system (i.e. a machine). Thus, each claim of Claims 1-41, on its face and independently, is directed to, at least in part, one of the statutory categories of 35 USC 101. However, Claims 1-16 and 18-41 are directed to an abstract idea without significantly more.
Independent Claim 1 recites “A method of producing or consuming power by a participant coupled to a power transmission network by establishing a price vector with a coordinator, comprising:”
“estimating energy and ancillary services that the participant can produce for or consume from the power transmission network for each time period in a power transmission time sequence at prices of an iteration k price vector based on the iteration k price vector and states, utilities, and dynamics of the participant; and” (Claim 1)
“sending the estimates to the coordinator.” (Claim 1)
STEP 2A PRONG 1 – These elements and limitations, under the broadest reasonable interpretation, covers (1) estimating service capacity and (2) sending that estimate, both of which are “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions,” which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The claim does not recite even mere generic computer components implementing the identified abstract idea, and therefore no structural elements are claimed to take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” or “commercial or legal interactions,” but for the recitation of generic computer components, which is not claimed, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claim 1 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the abstract idea is equivalent to a mere instruction to apply the abstract idea, without an additional elements claimed. The further limitations that the “services” are those “that the participant can produce for or consume from the power transmission network for each time period in a power transmission time sequence at prices of an iteration k price vector based on the iteration k price vector and states, utilities, and dynamics of the participant” are mere instructions to apply the judicial exception using generic components in a particular technological field. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional limitations that the “services” are those “that the participant can produce for or consume from the power transmission network for each time period in a power transmission time sequence at prices of an iteration k price vector based on the iteration k price vector and states, utilities, and dynamics of the participant” amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network. MPEP 2106.05(h). These limitations do not provide specific or meaningful limitations to the judicial exception. Mere instructions to apply an exception in a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 2-15 recite:
“The method of claim 1, further comprising, responsive to sending the estimates, receiving an updated price vector from the coordinator for a subsequent iteration k+1,” (Claim 2)
“wherein the updated price vector is produced based on the estimates sent to the coordinator and estimates received by the coordinator from each other participant coupled to the power transmission network.” (Claim 2)
“The method of claim 2, further comprising iterating the estimating, sending, and receiving until the price vector becomes a convergent price vector such that for each time period of the power transmission time sequence a combined energy for all participants is balanced and the ancillary services satisfy power transmission network requirements.” (Claim 3)
“The method of claim 3, wherein the estimating energy and ancillary services for one of the time periods is based on the iteration k price vector and states, utilities, and dynamics of the participant includes selecting energy and ancillary service values from a participant iteration function.” (Claim 4).
The method of claim 4, wherein the participant iteration function compares (Claim 5)
(i) a utility function specific to the participant, (Claim 5)
(ii) the energy amount produced for or consumed from the transmission network by the participant as constrained by a coupling of the participant to the - 33 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 power transmission network, and (Claim 5)
(iii) the ancillary services provided to the power transmission network by the participant, and that is subject to state, energy, and ancillary service constraints of the participant at a subsequent time period. (Claim 5)
“The method of claim 3, wherein the estimating energy and ancillary services for each of the time periods in the power transmission time sequence corresponds to constructing a price horizon extending from a selected one of the time periods of the power transmission time sequence by the number of periods in the power transmission time sequence,” (Claim 6)
“wherein the constructing includes selecting energy and ancillary service expected values for each time period of the price horizon from a participant iteration function.” (Claim 6)
“The method of claim 6, wherein the participant iteration function compares” (Claim 7)
“(i) a quadratic utility function associated with a utility function specific to the participant,” (Claim 7)
“(ii) the energy amount produced for or consumed from the transmission network as constrained by a coupling of the participant to the power transmission network, and” (Claim 7)
“(iii) the ancillary services provided to the transmission network by the participant, and that is subject to stochastic characteristics of the participant.”  (Claim 7)
“The method of claim 6, further comprising:” (Claim 8)
“iterating the estimating, sending, and receiving until the price vector associated with the price horizon becomes convergent;” (Claim 8)
“iterating the estimating, sending, and receiving to construct price horizons extending from each of the other time periods of the power transmission time sequence; and” (Claim 8)
“using the convergent energy and ancillary service expected values associated with the first time period of each of the price horizons that have become convergent to form the convergent price vector.” (Claim 8)
“The method of claim 5, wherein the coupling of the participant to the power transmission network is described by a mapping of power injection into or received from the- 34 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 power transmission network at buses onto active power flow on branches of the power transmission network.” (Claim 9)
“The method of claim 2, wherein the updated price vector comprises the iteration k price vector modified by a subgradient value associated with the estimates and with an updated convergence parameter.” (Claim 10)
“The method of claim 2, wherein the energy and ancillary services are estimated simultaneously in relation to each other using a utility function specific to the participant and power transmission constraints of the power transmission network.” (Claim 11)
“The method of claim 1, wherein the energy services and ancillary services are hierarchically decentralized between the coordinator, the participant, and other participants in communication with the coordinator.” (Claim 12)
“The method of claim 1, wherein the coordinator and participants include an independent system operator (ISO) and load serving entities (LSE), a distribution system operator (DSO) and distributed generators, a campus control center and campus buildings, a local grid controller and building customers, or a residential building and internal loads.” (Claim 13)
“The method of claim 3, wherein the convergent price vector is obtained by the iterating in the absence of information by the coordinator of participant specific states, utilities, and/or dynamics and in the absence of information by each participant of specific states, utilities, and/or dynamics of each other participant.” (Claim 14)
“The method of claim 3, further comprising, responsive to the convergent price vector, producing power for or consuming power from the power transmission network.” (Claim 15)
Dependent Claims 2-15, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 2-15 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claim 1 by: (1) receiving an updated price vector, produced based on the estimated service, (2) iterating values until converging without certain information (3) estimating the service based on the price vector and a function further based on the energy and ancillary quantity in consideration of certain constraints, (4) constructing a price horizon, (5) coupling a participant to transmission network, (6) modifying the price vector by a subgradient value, and (7) relating energy and ancillary service estimates with utility function. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. The additional limitations of (1) certain constraints on energy and ancillary services in Claim 5, (2) the utility function is specific to the certain constraints, (3) the coupling of participants to the transmission network by mapping power flows with the transmission network via busses and branches in Claim 9, (4) the energy services and ancillary services are hierarchically decentralized between the coordinator, the participant, and other participants in communication with the coordinator in Claim 12, and (5) the coordinator and participants include an independent system operator (ISO) and load serving entities (LSE), a distribution system operator (DSO) and distributed generators, a campus control center and campus buildings, a local grid controller and building customers, or a residential building and internal loads in Claim 15 are mere instructions to apply the judicial exception using generic components in a particular technological field, just as the similar limitations of Claim 1 are. Therefore, performing the operations and communications of Claim 1 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network, just as in Claim 1. MPEP 2106.05(h). Because the claims merely further limit the abstract idea and further implement the abstract idea in a particular field of use, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 2-15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Independent Claim 18 recites “A method of allocating power by a coordinator to a plurality of participants coupled to a power transmission network and meeting ancillary service requirements for the power transmission network, comprising:”
“sending an iteration k price vector to the participants,”
“wherein the iteration k price vector comprises prices for energy services and ancillary services to be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network;”
“receiving from each of the participants energy and ancillary service estimates for what each participant can produce for or consume from the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence; and”
“determining whether the iteration k price vector is convergent such that for each time period of the power transmission time sequence a combined energy for all participants is power balanced and the ancillary services satisfy power transmission network requirements, and if not- 36 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 convergent, updating the price vector for a subsequent iteration k+1 based on the estimates received from each participant.”
STEP 2A PRONG 1 – These elements and limitations, under the broadest reasonable interpretation, covers (1) sending a price vector, (2) receiving energy estimates, (3) determining whether the price vector is convergent, and (4) updating the price vector for the next iteration, all of which are “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions,” which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The claim does not recite even mere generic computer components implementing the identified abstract idea, and therefore no structural elements are claimed to take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” or “commercial or legal interactions,” but for the recitation of generic computer components, which is not claimed, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claim 18 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the further limitations are equivalent to a mere instruction to apply the abstract idea and the additional element claimed do not integrate the abstract idea into a practical application. The further limitations of receiving estimates for production or consumption on a “transmission network” and the energy services, priced in the price vector, “be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network” and additional element “of allocating power by a coordinator to a plurality of participants coupled to a power transmission network and meeting ancillary service requirements for the power transmission network” are mere instructions to apply the judicial exception using generic components in a particular technological field. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional limitations of receiving estimates for production or consumption on a “transmission network” and that the energy services, priced in the price vector, “be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network” and the additional element “of allocating power by a coordinator to a plurality of participants coupled to a power transmission network and meeting ancillary service requirements for the power transmission network” amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network. MPEP 2106.05(h). These limitations do not provide specific or meaningful limitations to the judicial exception. Mere instructions to apply an exception in a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 19-22 recite:
“The method of claim 18, further comprising iterating the sending, receiving, determining until a convergent price vector is obtained.” (Claim 19)
“The method of claim 19, further comprising, responsive to the convergent price vector, performing the power allocation.” (Claim 20)
“The method of claim 18, wherein the updating the price vector comprises modifying the iteration k price vector by a subgradient value associated with the estimates and updating a convergence parameter.” (Claim 21)
“The method of claim 18, wherein the energy services and ancillary services are hierarchically decentralized between the coordinator and the participants in communication with the coordinator.” (Claim 22)
Dependent Claims 19-22, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 19-22 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claim 18 by: (1) iterating estimation process until price vector converges and (2) modifying the iteration price vector with a subgradient value. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. The additional limitations of (1) performing the power allocation in Claim 20 and (2) the energy services and ancillary services are hierarchically decentralized between the coordinator, the participant, and other participants in communication with the coordinator in Claim 22 are mere instructions to apply the judicial exception using generic components in a particular technological field, just as the similar limitations of Claim 18 are. Therefore, performing the operations and communications of Claim 18 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network, just as in Claim 18. MPEP 2106.05(h). Because the claims merely further limit the abstract idea and further implement the abstract idea in a particular field of use, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 19-22 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Independent Claim 26 recites “a method, comprising:”
“iterating a price vector between a coordinator and a plurality of participants,”
Wherein the price vector comprises prices for energy services and ancillary services to be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network, until a convergent price vector is obtained; and”
“Responsive to the convergent price vector, producing or consuming power over the power transmission network and providing ancillary services to the power transmission network during at least one of the time periods of the power transmission time sequence.”
STEP 2A PRONG 1 – These elements and limitations, under the broadest reasonable interpretation, covers (1) iterating a price vector until the price vector converges and (2) acting in response to obtaining a convergent price vector, both of which are “managing personal behavior or relationships or interactions between people” and “commercial or legal interactions,” which are methods of organizing human activity, an abstract idea, under MPEP 2106.04(a)(2). The claim does not recite even mere generic computer components implementing the identified abstract idea, and therefore no structural elements are claimed to take the claim out of the organizing human activity grouping. MPEP 2106. If a claim limitation, under its broadest reasonable interpretation, covers “managing personal behavior or relationships or interactions between people” or “commercial or legal interactions,” but for the recitation of generic computer components, which is not claimed, then it falls in the organizing human activity grouping of abstract ideas. MPEP 2106.04(a)(2)II.C. Accordingly, Claim 26 recites an abstract idea.
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because the further limitations are equivalent to a mere instruction to apply the abstract idea and the additional element claimed do not integrate the abstract idea into a practical application. The further limitations of “the price vector comprises prices for energy services and ancillary services to be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network, until a convergent price vector is obtained” and the additional element of “producing or consuming power over the power transmission network and providing ancillary services to the power transmission network during at least one of the time periods of the power transmission time sequence” are mere instructions to apply the judicial exception using generic components in a particular technological field. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, the additional limitation of “the price vector comprises prices for energy services and ancillary services to be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network, until a convergent price vector is obtained” and the additional element of “producing or consuming power over the power transmission network and providing ancillary services to the power transmission network during at least one of the time periods of the power transmission time sequence” amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network. MPEP 2106.05(h). These limitations do not provide specific or meaningful limitations to the judicial exception. Mere instructions to apply an exception in a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claims 27-41 recite:
The method of claim 26, wherein the iterating for an iteration index k includes: (Claim 27)
by each participant, (Claim 27)
receiving an iteration k price vector from the coordinator, (Claim 27)
estimating energy and ancillary services that the participant can produce for or consume from the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence based on the iteration k price vector and characteristics of the participant, and (Claim 27)
sending the estimates to the coordinator; and (Claim 27)
by the coordinator, determining whether the iteration k price vector is convergent such that for each time period of the power transmission time sequence the combined energy for all participants is power balanced and the ancillary services satisfy power transmission network requirements, and if not convergent, updating the price vector for a subsequent iteration k+1 based on the estimates received from each participant. (Claim 27)
The method of claim 27, wherein the estimating energy and ancillary services for one of the time periods based on the iteration k price vector and characteristics of the participant includes selecting energy and ancillary service values from a participant iteration function. (Claim 28)
The method of claim 28, wherein the participant iteration function is configured to compare (Claim 29)
(i) a utility function specific to the participant, (Claim 29)
(ii) the energy amount produced for or consumed from the transmission network by the participant as constrained by a coupling of the participant to the power transmission network, and (Claim 29)
(iii) the ancillary services provided to the power transmission network by the participant, and that is subject to state, energy, and ancillary service constraints of the participant at a subsequent time period. (Claim 29)
The method of claim 27, wherein the estimating energy and ancillary services for each of the time periods in the power transmission time sequence corresponds to constructing a price horizon extending from a selected one of the time periods of the power transmission time sequence by the number of periods in the power transmission time sequence, (Claim 30)
wherein the constructing includes selecting energy and ancillary service expected values for each time period of the price horizon from a participant iteration function. (Claim 30)
The method of claim 30, wherein the participant iteration function compares (Claim 31)
(i) a quadratic utility function associated with a utility function specific to the participant, (Claim 31)
(ii) the energy amount produced for or consumed from the transmission network as constrained by a coupling of the participant to the power transmission network, and (Claim 31)
(iii) the ancillary services provided to the transmission network by the participant, and that is subject to stochastic characteristics of the participant. (Claim 31)
The method of claim 30, further comprising: (Claim 32)
iterating the steps of claim 27 until the price vector associated with the price horizon becomes convergent; - 39 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 (Claim 32)
iterating the steps of claim 27 to construct price horizons extending from each of the other time periods of the power transmission time sequence; and (Claim 32)
using the convergent energy and ancillary service expected values associated with the first time period of each of the price horizons that have become convergent to form the convergent price vector. (Claim 32)
The method of claim 29, wherein the coupling of the participant to the power transmission network is described by a mapping of power injection into or received from the power transmission network at buses onto active power flow on branches of the power transmission network. (Claim 33).
The method of claim 27, wherein the updating the price vector comprises modifying the iteration k price vector by a subgradient value associated with the estimates and updating a convergence parameter. (Claim 34)
The method of claim 27, wherein the energy and ancillary services are estimated simultaneously in relation to each other using a utility function specific to the participant and power transmission constraints of the power transmission network. (Claim 35)
The method of claim 26, wherein the energy services and ancillary services are hierarchically decentralized between the coordinator and the plurality of participants in communication with the coordinator. (Claim 36)
The method of claim 26, wherein the coordinator and participants include an independent system operator (ISO) and load serving entities (LSE), a distribution system operator (DSO) and distributed generators, a campus control center and campus buildings, a local grid controller and building customers, or a residential building and internal loads. (Claim 37)
The method of claim 26, wherein the convergent price vector is obtained by the iterating in the absence of information by the coordinator of participant specific states, utilities, and/or dynamics and in the absence of information by each participant of specific states, utilities, and/or dynamics of each other participant. (Claim 38)
The method of claim 7, wherein the coupling of the participant to the power transmission network is described by a mapping of power injection into or received from the power transmission network at buses onto active power flow on branches of the power transmission network. (Claim 40)
The method of claim 31, wherein the coupling of the participant to the power transmission network is described by a mapping of power injection into or received from the power transmission network at buses onto active power flow on branches of the power transmission network. (Claim 41)

Dependent Claims 27-38 and 40-41, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The further limitations of Claims 27-38 and 40-41 fail to establish claims that are not an abstract idea because the further limitations of the dependent claims merely further limit the abstract idea of Claim 26 by: (1) receiving a price vector, estimating power values, and sending the estimates in each iteration until price vector converges (2) selecting power values based on a participant iteration function based on a utility functions and restrictions (3) constructing and iterating a price horizon, (4) modifying the iteration price vector with a subgradient value, (5) estimates occur simultaneously, and (6) the absence of certain information. The further limitations of these dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements. The additional limitations of (1) comparing the specific utility function with power produced or consumed given the constraints in Claim 31, (2) the mapping of power flows, buses, and branches of the transmission network in Claims 33 and 40-41, (3) the network being hierarchically decentralized in Claim 36, and (4) that “the coordinator and participants include an independent system operator (ISO) and load serving entities (LSE), a distribution system operator (DSO) and distributed generators, a campus control center and campus buildings, a local grid controller and building customers, or a residential building and internal loads” in Claim 37, are mere instructions to apply the judicial exception using generic components in a particular technological field, just as the similar limitations of Claim 26 are. Therefore, performing the operations and communications of Claim 26 in accordance with the further limitations of these dependent claims does not (1) impose any meaningful limits on practicing the abstract ideas, or (2) provide improvements to the functioning of computing systems or to another technology or technical field. Therefore, these dependent claims amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network, just as in Claim 26. MPEP 2106.05(h). Because the claims merely further limit the abstract idea and further implement the abstract idea in a particular field of use, the further limitations of the dependent claims fail to establish that the claims provide an inventive concept. For the reasons stated above, Claims 27-38 and 40-41 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.
Dependent Claims 16, 23-25, and 39 recite:
“One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 1.” (Claim 16)
“One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 18.” (Claim 23)
One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 26. (Claim 39)
“A coordinator control system, configured to allocate power over a power transmission network among a plurality of participants and to meet ancillary service requirements for the power transmission network, comprising:” (Claim 24)
“one or more processors;” (Claim 24)
“a network adapter configured to transmit a price vector to the participants and to receive energy and ancillary service estimates from the participants;” and (Claim 24)
“one or more computer-readable storage media storing computer-executable instructions that when executed by the processors, cause the controller to perform the method of claim 18.” (Claim 24)
“A power grid, comprising:” (Claim 25)
“An electric power distribution system configured to transmit electric power from one or more participants to one or more other participants;” and (Claim 25)
“A market coordinator configured to perform the method of claim 18.” (Claim 25)
Dependent Claims 16, 23-25, and 39, have been given the full two-prong analysis including analyzing the further limitations, both individually and in combination. These dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S. C. 101. The recitation of the “One or more computer-readable storage media” is not limited to “non-transitory” computer readable storage media, and therefore includes mere signals per se.
STEP 2A PRONG 1 - The elements and limitations of these claims includes the methods of Claims 1, 18, and 26, which are directed to abstract ideas, a judicial exception, as discussed above. The mere the recitation of generic computer, or field of use, components implementing the identified abstract idea does not take the claim out of the organizing human activity grouping, MPEP 2106, and therefore Claims 16 and 23-25 recite an abstract idea. 
STEP 2A PRONG 2 – This judicial exception is not integrated into a practical application because (1) the “One or more computer-readable storage media” and “computer” of Claims 16, 23, and 39, the “coordinator control system” of Claim 24 , and the “market coordinator” of Claim 25 merely describe the use of generic computer components (i.e., “computer-readable storage media,” a “computer,” “processors,” and a “network adaptor”) to execute the claimed functions, and therefore, is equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations of (1) configuring or causing a computer or controller to perform the abstract ideas in Claims 16, 23-25, and 39 and (2) being configured to transmit a price vector in Claim 24 are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. Additionally, the limitations of (1) the coordinator control system being “configured to allocate power over a power transmission network among a plurality of participants and to meet ancillary service requirements for the power transmission network” in Claim 24 and (2) the “power grid, comprising an electric power distribution system configured to transmit electric power from one or more participants to one or more other participants; and a market coordinator” in Claim 25 are mere instructions to apply the judicial exception using generic components in a particular technological field. MPEP 2106.05(h). These additional limitations (i.e. limiting to a particular field of use) and elements (i.e. generic computer hardware) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
STEP 2B – The claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of the
abstract idea into a practical application, (1) the additional elements of “computer-readable storage media,” a “computer,” “processors,” and a “network adaptor” amounts to no more than mere instructions to apply the judicial exception using a generic computer component—using the computer as a tool to implement the abstract idea, MPEP 2106.05(f), and (2) the additional limitations of a power grid and a control system configured to allocate power amounts to no more than generally linking the use of a judicial exception to the particular technological environment of a power transmission network, MPEP 2106.05(h), just as in Claims 1, 18, and 26. These limitations do not provide specific or meaningful limitations to the judicial exception. Mere instructions to apply an exception using a generic computer components in a particular technological environment or field of use cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Dependent Claim 17 recites:
“A control system, configured to control power produced by a participant for, or consumed by the participant from, a power transmission network, comprising:”
“one or more processors;”
“a network adapter configured to receive a price vector and to transmit energy and ancillary service estimates to a coordinator;”
“one or more computer-readable storage media storing computer-executable instructions that when executed by the processors, cause the controller to perform the method of claim 1; and”
“one or more actuators configured to activate and/or deactivate power production or consumption by the participant in response to one or more signals received from the processors.”
Dependent Claim 17, has been given the full two-prong analysis including analyzing the further limitations, both individually and in combination and has been held to be patent eligible under 35 U.S. C. 101. The recitation of the “One or more computer-readable storage media” is not limited to “non-transitory” computer readable storage media, and therefore includes mere signals per se.
STEP 2A PRONG 1 - The elements and limitations of this claims includes the method of Claim 1, which is directed to abstract ideas, a judicial exception, as discussed above. The mere the recitation of generic computer, or field of use, components implementing the identified abstract idea does not take the claim out of the organizing human activity grouping, MPEP 2106, and therefore Claim 17 recites an abstract idea. 
STEP 2A PRONG 2 – When considering the claim as a whole, the judicial exception is integrated into a practical application. Individually, this judicial exception is not integrated into a practical application by (1) the “one or more processor,” (2) “a network adapter,” and (3) “one or more computer-readable storage media” because such limitations merely describe the use of generic computer components (i.e., processors, adapters, and storage) to execute the claimed functions and is therefore equivalent to a mere instruction to apply the abstract idea on a computer. See MPEP 2106.05(f). The further limitations of (1) “storing computer-executable instructions that when executed by the processors, cause the controller to perform the method of claim 1” and (2) being “configured to receive a price vector and to transmit energy and ancillary service estimates to a coordinator” are recited at a high-level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic computer components, thus merely using the computer as a tool to implement the abstract idea. Additionally, the limitations of the control system (1) being “configured to control power produced by a participant for, or consumed by the participant from, a power transmission network” and (2) “comprising . . . one or more actuators configured to [control something]” are mere instructions to apply the judicial exception using generic components in a particular technological field. MPEP 2106.05(h). However, the additional element and limitation of the “one or more actuators configured to activate and/or deactivate power production or consumption by the participant in response to one or more signals received from the processors” along with the additional elements and limitations discussed above, considered as a whole, does integrate the abstract idea into a practical application because the actuator’s (de)activation of power in response to one or more signals, in concert with the other elements and limitations, imposes a meaningful limit on practicing the abstract idea. Therefore, the claim is not directed to an abstract idea and is patent eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200082422-A1 ("Sun ‘422" assigned to Mitsubishi Electric Research Laboratories Inc) in view of US-20160275630-A1 (“Strelec” assigned to Honeywell International Inc). 
Regarding Claim 1, Sun ‘422 teaches “A method of producing or consuming power by a participant coupled to a power transmission network by establishing a price vector with a coordinator,” (¶58 and Fig. 1C shows an independent system operator (ISO 140) connected via Bi-way Communications 160 to Power Producers 110 and Power Consumers 120 who transmit power to each other via transmission lines 130)“comprising:”
“estimating [energy] services that the participant can produce for or consume from the power transmission network for each time period in a power transmission time sequence at prices of an iteration k price vector based on the iteration k price vector and states, utilities, and dynamics of the participant; and” (Sun ‘422 ¶19 shows a method of setting a hypothetical price and then calculating the estimated power production based on that price (i.e. a “supply curve”). ¶19 shows that the method then iterates “a gradual decreasing price staircase” until power production is no longer profitable, resulting in an estimated energy supply and generation for each of the iterated prices. ¶¶67-68 and Fig. 2 show Step 250, which provides further detail to the method of ¶19. ¶70 shows that supply and demand are balanced.)
“sending the estimates to the coordinator.” (Sun ‘422 ¶71 and Fig.3 show that the supply offer (bid including estimated supply at each iterated price) is sent to the independent system operator (ISO).).
Sun ‘422 does not teach that “[energy] services” includes “energy and ancillary services.”
Strelec teaches that “[energy] services” includes “energy and ancillary services” (Abstract and ¶29 shows use of spot and ancillary services.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 13, Sun ‘422 and Strelec teach “The method of claim 1” as discussed above. Sun ‘422 further teaches that “the coordinator and participants include an independent system operator (ISO) and load serving entities (LSE), a distribution system operator (DSO) and distributed generators, a campus control center and campus buildings, a local grid controller and building customers, or a residential building and internal loads” (Fig. 1C and ¶58 show an Independent system operator (ISO) 140, electric power system 115, power consumers 120, and power producers 110.).
Regarding Claim 16, Sun ‘422 and Strelec teach “The method of claim 1” as discussed above. Sun ‘422 further teaches “One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 1” (¶25 shows that the method can be performed with “computer readable storage medium.”).
Regarding Claim 17, Sun ‘422 and Strelec teach “The method of claim 1” as discussed above. Sun ‘422 further teaches “A control system, configured to control power produced by a participant for, or consumed by the participant from, a power transmission network,” (¶24 shows “a method to control activation of a generation unit.”) “comprising:”
“one or more processors” (¶24);
“a network adapter configured to receive a price vector and to transmit energy and ancillary service estimates to a coordinator” (Fig. 1C and ¶58 shows communication link 160); 
“one or more computer-readable storage media storing computer-executable instructions that when executed by the processors, cause the controller to perform the method of claim 1” (Fig. 11 and ¶¶152-54.); and 
one or more actuators configured to activate and/or deactivate power production or consumption by the participant in response to one or more signals received from the processors” (¶151 shows that “a signal is generated by the hardware processor for the transceiver to send the signal to a controller of the generation unit, to activate or deactivate the generation unit.” ¶62 shows “a method for controlling activation of generation units of a power plant which physically connects to an electric power system through transmission lines . . . .” ¶56 and Fig. 1B show an activation control system 100.).
Claim 26 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over US-20120310860-A1 (“Kim” assigned to Acatel Lucent) in view of US-20160275630-A1 (“Strelec” assigned to Honeywell International Inc). 
Regarding Claim 26, Kim teaches “A method, comprising:”
“iterating a price vector between a coordinator and a plurality of participants” (¶¶22-23 shows iterative bidding process. ¶28 shows connection between utility and customer.),
“Wherein the price vector comprises prices for [energy] services to be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network, until a convergent price vector is obtained” (See generally ¶¶22-26 for the iterating and converging process. ¶24 shows “Given the load reduction bids generated for the given incentive price, the updated incentive price may be generated.” ¶22 and ¶¶25-26 shows that the iterative bidding process continues until the price converges.); and
“Responsive to the convergent price vector, producing or consuming power over the power transmission network and providing [energy] services to the power transmission network during at least one of the time periods of the power transmission time sequence” (¶22 and Fig. 3 element 312 shows notification of utility provider to convergent price.).
Kim does not teach that “[energy] services” includes “energy and ancillary services.”
Strelec teaches that “[energy] services” includes “energy and ancillary services” (Abstract and ¶29 shows use of spot and ancillary services.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Kim because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Kim that the bidding process improves stability of (¶19) by efficiently balancing supply and demand (¶3). Thus, combining Strelec with Kim furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 36, Kim and Strelec teach “The method of claim 26” as discussed above. Kim further teaches that “the energy services and ancillary services are hierarchically decentralized between the coordinator and the plurality of participants in communication with the coordinator” (Fig.4 and ¶43 shows a hierarchal decentralized system.).
Regarding Claim 37, Kim and Strelec teach “The method of claim 26” as discussed above. Kim further teaches that “the coordinator and participants include an independent system operator (ISO) and load serving entities (LSE), a distribution system operator (DSO) and distributed generators, a campus control center and campus buildings, a local grid controller and building customers, or a residential building and internal loads” (Fig. 1 and 2 show Utility Provider EMS 110, Customer EMS 130, load controller 260, meter manager 270, meter 245, and Secure Control Hub 280.).
Regarding Claim 38, Kim and Strelec teach “The method of claim 26” as discussed above. Kim further teaches that “the convergent price vector is obtained by the iterating in the absence of information by the coordinator of participant specific states, utilities, and/or dynamics and in the absence of information by each participant of specific states, utilities, and/or dynamics of each other participant” (Fig. 1 shows a Black Box containing Cloud 120 and Customer EMS 130. ¶¶19-21 show that price iteration and convergence occurs within the black box (i.e. absent communication with, or information regarding, utility provider).).
Regarding Claim 39, Kim and Strelec teach “The method of claim 26” as discussed above. Kim further teaches “One or more computer-readable storage media storing computer-executable instructions that when executed by a computer, cause the computer to perform the method of claim 26” (¶48 shows “The above-described methods may be implemented on a computer using well-known computer processors, memory units, storage devices, computer software, and other components.”).
Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200082422-A1 ("Sun ‘422" assigned to Mitsubishi Electric Research Laboratories Inc) in view of US-20120310860-A1 (“Kim” assigned to Acatel Lucent) and US-20160275630-A1 (“Strelec” assigned to Honeywell International Inc). 
Regarding Claim 18, Sun ‘422 teaches “A method of allocating power by a coordinator to a plurality of participants coupled to a power transmission network and meeting ancillary service requirements for the power transmission network,” “comprising:”
“sending an iteration k price vector to the participants” (¶19 shows a method of setting a hypothetical price and then calculating the estimated power production based on that price (i.e. a “supply curve”). ¶19 shows that the method then iterates “a gradual decreasing price staircase” until power production is no longer profitable, resulting in an estimated energy supply and generation for each of the iterated prices. ¶¶67-68 and Fig. 2 show Step 250, which provides further detail to the method of ¶19. Each step of the price staircase is an iteration of the price vector.),
“wherein the iteration k price vector comprises prices for [energy] services to be produced or consumed by the participants during a plurality of time periods that form power transmission time sequence of power transmission over a power transmission network” (¶19 and ¶23 show that the price is for energy services.);
“receiving from each of the participants energy and ancillary service estimates for what each participant can produce for . . . the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence” (¶19 shows that the method then iterates “a gradual decreasing price staircase” until power production is no longer profitable, resulting in an estimated energy supply and generation for each of the iterated prices. ¶¶67-68 and Fig. 2 show Step 250, which provides further detail to the method of ¶19.); and
“determining . . . that for each time period of the power transmission time sequence a combined energy for all participants is power balanced (¶70 shows that supply and demand are balanced.).
Sun ‘422 does not teach:
“receiving from each of the participants energy and ancillary service estimates for what each participant can . . . consume from the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence;” and
“determining whether the iteration k price vector is convergent such that for each time period of the power transmission time sequence a combined energy for all participants is power balanced and the ancillary services satisfy power transmission network requirements, and if not - 36 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 convergent, updating the price vector for a subsequent iteration k+1 based on the estimates received from each participant.” 
Kim teaches:
“receiving from each of the participants [energy] service estimates for what each participant can . . . consume from the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence” (¶¶39-40 shows receiving the load reduction bid. Fig. 3 shows Receive Customer Bide Generated By Customer EMS Nodes 306.); and
“determining whether the iteration k price vector is convergent such that for each time period of the power transmission time sequence a combined energy for all participants is power balanced and the . . . power transmission network requirements [are satisfied], and if not - 36 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 convergent, updating the price vector for a subsequent iteration k+1 based on the estimates received from each participant” (See generally ¶¶22-26 for the iterating and converging process. ¶24 shows “Given the load reduction bids generated for the given incentive price, the updated incentive price may be generated.” ¶22 and ¶¶25-26 shows that the iterative bidding process continues until the price converges.).
Sun ‘422 and Kim does not teach that “[energy] services” includes “energy and ancillary services” and “determining [that] the ancillary services satisfy power transmission network requirements.”
Strelec teaches that “[energy] services” includes “energy and ancillary services” (Abstract and ¶29 shows use of spot and ancillary services.) and “determining [that] the ancillary services satisfy power transmission network requirements” (¶¶29-30 shows ancillary services. ¶34 shows that “the virtual sub-market application running at DRAS may be responsible for generating recommendations for a utility in how to compound the power from different sources (e.g., the market, ancillary services, DR bids, and so on) in the final corrective action that matches the demand and supply with each other.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 and Kim because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 and Kim furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 19, Sun ‘422, Kim, and Strelec teach “The method of claim 18” as discussed above. Kim further teaches “iterating the sending, receiving, determining until a convergent price vector is obtained” (¶22 shows that the optimal price is determined by convergence of the price after a number of iterations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 and Kim because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 and Kim furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 20, Sun ‘422, Kim, and Strelec teach “The method of claim 19” as discussed above. Sun ‘422 further teaches “responsive to the convergent price vector, performing the power allocation” (¶151 shows that “a signal is generated by the hardware processor for the transceiver to send the signal to a controller of the generation unit, to activate or deactivate the generation unit.” ¶62 shows “a method for controlling activation of generation units of a power plant which physically connects to an electric power system through transmission lines . . . .” ¶56 and Fig. 1B show an activation control system 100.).
Regarding Claim 21, Sun ‘422, Kim, and Strelec teach “The method of claim 18” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 10, as discussed below, which are largely the same as those of Claim 21.
Regarding Claim 22, Sun ‘422, Kim, and Strelec teach “The method of claim 18” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 12, as discussed below, which are largely the same as those of Claim 22.
Regarding Claim 23, Sun ‘422, Kim, and Strelec teach “The method of claim 18” as discussed above. Kim and Strelec also teach the further elements and limitations of Claim 39, as discussed above, which are largely the same as those of Claim 23.
Regarding Claim 24, Sun ‘422, Kim, and Strelec teach “The method of claim 18” as discussed above. Sun ‘422 and Strelec also teach the further elements and limitations of Claim 17, as discussed above, which are largely the same as those of Claim 24.
Regarding Claim 25, Sun ‘422, Kim, and Strelec teach “The method of claim 18” as discussed above. Sun ‘422 further teaches:
 “A power grid” (¶58 and Fig. 1C show a “network connected by transmission lines 130.”), comprising: 
“An electric power distribution system configured to transmit electric power from one or more participants to one or more other participants” (¶58 and Fig. 1C show a “network connected by transmission lines 130.” Power is transmitted from Power Producers 110 to Power consumers 120.); and
“A market coordinator configured to perform the method of claim 18” (¶58 and Fig. 1C show “An independent system operator (ISO), 140 is responsible for the coordination between producers and consumers to maintain stable operation of the electric power system 115.”). 
Claims 2-12, 14-15, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US-20200082422-A1 ("Sun ‘422" assigned to Mitsubishi Electric Research Laboratories Inc) in view of US-20160275630-A1 (“Strelec” assigned to Honeywell International Inc) and US-20120310860-A1 (“Kim” assigned to Acatel Lucent). 
Regarding Claim 2, Sun ‘422 and Strelec teach “The method of claim 1” as discussed above. Sun ‘422 further teaches “receiving an updated price vector from the coordinator for a subsequent iteration k+1,” (Sun ‘422 ¶19 shows a method of setting a hypothetical price and then calculating the estimated power production based on that price (i.e. a “supply curve”). ¶19 shows that the method then iterates “a gradual decreasing price staircase” until power production is no longer profitable, resulting in an estimated energy supply and generation for each of the iterated prices. ¶¶67-68 and Fig. 2 show Step 250, which provides further detail to the method of ¶19. Each step down the “price staircase” is “a subsequent iteration (k+1). ¶¶20-21 show that the prices and bids do not depend on actual demand information, and therefore are based the iterated “price staircase.” ¶59 shows that the ideal system would have the most accurate market clearing price (MCP), and that lack of available information prevents that, and requires the best estimated MCP with the information available. See also ¶60 showing “Although detailed loads from each power consumer and generations from each power producer are not available, the planned power flows and capacities at both directions on the tie lines that connected among regions are usually available or can be predicted which can be used for helping price estimation.”)
Sun ‘422 and Strelec do not teach: “responsive to sending the estimates, receiving an updated price vector from the coordinator for a subsequent iteration k+1,” “wherein the updated price vector is produced based on the estimates sent to the coordinator and estimates received by the coordinator from each other participant coupled to the power transmission network.”
Kim further teaches “responsive to sending the estimates, receiving an updated price vector from the coordinator for a subsequent iteration k+1,” (Fig. 1 and ¶19 show an input of a load and an output of a price, in response to the input.).
“wherein the updated price vector is produced based on the estimates sent to the coordinator and estimates received by the coordinator from each other participant coupled to the power transmission network.” (¶¶20-22 show that the price is based on the “demand response request” which “may include a load reduction request, determined by the amount of power the utility provider needs to balance the supply and demand in the power grid.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 12, Sun ‘422 and Strelec teach “The method of claim 1” as discussed above. Sun ‘422 and Strelec does not teach that “the energy services and ancillary services are hierarchically decentralized between the coordinator, the participant, and other participants in communication with the coordinator.” Kim further teaches that “the energy services and ancillary services are hierarchically decentralized between the coordinator, the participant, and other participants in communication with the coordinator” (Fig.4 and ¶43 shows a hierarchal decentralized system.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 3, Sun ‘422, Strelec, and Kim teach “The method of claim 2” as discussed above. Sun ‘422 further teaches “iterating the estimating, sending, and receiving . . . such that for each time period of the power transmission time sequence a combined energy for all participants is balanced . . .” (Fig. 2 and ¶¶66-68 shows iteratively estimating the power generation. ¶70 shows that the power supply and demand of the whole system is balanced.). Strelec further teaches “the ancillary services satisfy power transmission network requirements” (¶¶29-30 shows ancillary services. ¶34 shows that “the virtual sub-market application running at DRAS may be responsible for generating recommendations for a utility in how to compound the power from different sources (e.g., the market, ancillary services, DR bids, and so on) in the final corrective action that matches the demand and supply with each other.”). Kim further teaches “iterating the estimating, sending, and receiving until the price vector becomes a convergent price vector such that for each time period of the power transmission time sequence a combined energy for all participants is balanced . . .” (See generally ¶¶22-26 for the iterating and converging process. ¶24 shows “Given the load reduction bids generated for the given incentive price, the updated incentive price may be generated.” ¶22 and ¶¶25-26 shows that the iterative bidding process continues until the price converges. ¶¶45-46 and Fig. 7-8 show the balancing of power.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 4, Sun ‘422, Strelec, and Kim teach “The method of claim 3” as discussed above. Sun ‘422 further teaches that “the estimating [energy] services for one of the time periods is based on the iteration k price vector and states, utilities, and dynamics of the participant includes selecting [energy] service values from a participant iteration function (Fig. 2 and ¶¶66-68 show the construction of “power supply offer curves” based on at least a “mixed integer linear programing [problem]” and a “mixed integer non-linear [programing problem]. ¶73 and Fig. 4 show an offer curve.). 
Regarding Claim 5, Sun ‘422, Strelec, and Kim teach “The method of claim 4” as discussed above. Sun ‘422 further teaches that “the participant iteration function compares”
“(i) a utility function specific to the participant” (¶64 shows “The objectives of joint generation scheduling and bidding optimization are related to the net profit gain of the power plant for each price scenario, which is calculated by subtracting the cost of generating power from the revenue from selling power. The cost of power generation includes operating costs, fixed costs and start/shut-down costs. The revenue from selling power is calculated by multiplication of the price and the energy sold that makes the objectives non-linear. The constraints include power generation limits, minimum committed/de-committed times and durations, ramp up/down rates of the generators, and some of constraints are non-linear.“ ¶63 shows “Meanwhile, the offering needs to satisfy the offer curve logistics, i.e. monotonically increasing for each scheduling interval, and smooth scenario transition constraints, i.e. ramping capacity constraints among scenarios that may be awarded by ISOs for different scheduling intervals, and generator-wise constraints such as maximum/minimum capacity, ramping rates and on/off times and durations.”).
“(ii) the energy amount produced for or consumed from the transmission network by the participant as constrained by a coupling of the participant to the - 33 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 power transmission network” (¶¶75-76 and Fig. 5 show consideration of network flows. ¶66 shows use of “inter-regional power transfers and capacities” in determining estimation.), and
“(iii) the [energy] services provided to the power transmission network by the participant, and that is subject to state[ and energy] service constraints of the participant at a subsequent time period” (¶59 shows “Deregulated electricity markets facilitate competition among power producers, which is ultimately expected to reduce the cost of electricity for the end-users. In a competitive electricity market, the aim of a power producer is to maximize its financial benefits with manageable risks by self-scheduling of their generators in both the day-ahead and real-time energy markets. The revenue for a power producer is determined as a product of market clearing prices (MCPs) and corresponding awarded supply quantities.” Therefore, ¶59 recognizes the necessity of consideration of the real-time markets (i.e. a subsequent time period) as well as the day-ahead markets. ¶66 shows the optimization of offer curve based on deviation of actual MCP and predicted MCP, such that the offer capitalizes on high-risk-high-reward scenarios while still accounting for constraints, including ramp-up constraints.)
Strelec further teaches that “[energy] services” includes “energy and ancillary services” (Abstract and ¶29 shows use of spot and ancillary services. ¶3 shows “A difference between purchased power and demanded power may be minimized by forming an optimal power stack having a mix of power of the demand response program, power at the spot market and/or power of ancillary services. A transmission and system operator (TSO) may operate a distribution grid and maintain grid stability through a use of ancillary services.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 9, Sun ‘422, Strelec, and Kim teach “The method of claim 5” as discussed above. Sun ‘422 further teaches that “the coupling of the participant to the power transmission network is described by a mapping of power injection into or received from the- 34 -23-104307-01 31624-EFILED VIA EFS ON JUNE 25, 2020 power transmission network at buses onto active power flow on branches of the power transmission network” (¶¶75-76 and Fig. 5 show mapping of network flows and branches. ¶66 shows use of “inter-regional power transfers and capacities” in determining estimation.).
Regarding Claim 6, Sun ‘422, Strelec, and Kim teach “The method of claim 3” as discussed above. Sun ‘422 further teaches that “the estimating energy and ancillary services for each of the time periods in the power transmission time sequence corresponds to constructing a price horizon extending from a selected one of the time periods of the power transmission time sequence by the number of periods in the power transmission time sequence, wherein the constructing includes selecting energy and ancillary service expected values for each time period of the price horizon from a participant iteration function” (¶23 shows “The hardware processor is configured to compute an offer amount representative of a value at which power is available to be supplied by a generation unit for a current or each subsequent upcoming time period in a time window.“ The “time window” is representative of a set of time periods. Fig. 10 shows each time period has a price scenario.).
Regarding Claim 7, Sun ‘422, Strelec, and Kim teach “The method of claim 6” as discussed above. Sun ‘422, Kim, and Strelec also teach the further elements and limitations of Claim 5, as discussed above, which are largely the same as those of Claim 7. Note that Sun ‘422 further teaches that the “utility function” is “quadratic” (¶¶66-68 show a linear and non-linear utility function.).
Regarding Claim 40, Sun ‘422, Strelec, and Kim teach “The method of claim 7” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 9, as discussed above, which are largely the same as those of Claim 40.
Regarding Claim 8, Sun ‘422, Strelec, and Kim teach “The method of claim 6” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claims 3 and 6, as discussed above, which are largely the same as those of Claim 8.
Regarding Claim 14, Sun ‘422, Strelec, and Kim teach “The method of claim 3” as discussed above. Kim and Strelec also teach the further elements and limitations of Claim 38, as discussed above, which are largely the same as those of Claim 14.
Regarding Claim 15, Sun ‘422, Strelec, and Kim teach “The method of claim 3” as discussed above. Kim and Strelec also teach the further elements and limitations of Claim 26, as discussed above, which are largely the same as those of Claim 15.
Regarding Claim 10, Sun ‘422, Strelec, and Kim teach “The method of claim 2” as discussed above. Kim further teaches that “the updated price vector comprises the iteration k price vector modified by a subgradient value associated with the estimates and with an updated convergence parameter.” (¶22 shows that the optimal price is determined by convergence of the price after a number of iterations. ¶¶23-26 shows the optimization of a parameter equivalent to the price minus the cost experienced in the change in power consumption. ¶¶24-25 show that if the iterated incentive price is higher than the optimal price, then the incentive price is reduced at the next iteration and if the iterated incentive price is lower than the optimal price, then the incentive price is increased at the next iteration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 11, Sun ‘422, Strelec, and Kim teach “The method of claim 2” as discussed above. Strelec further teaches that “the energy and ancillary services are estimated simultaneously in relation to each other using a utility function specific to the participant and power transmission constraints of the power transmission network” (¶32 shows that the optimization tool generates amount of power to be taken from accepted bids, traded at the market, and from ancillary services, “in every step of an operation.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Sun ‘422 because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Sun ‘422 that the ISO maintains a stable operation of (¶58) by efficiently balancing supply and demand (¶70). Thus, combining Strelec with Sun ‘422 furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim with Sun ‘422 and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Kim with Sun ‘422 and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Claims 27-35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US-20120310860-A1 (“Kim” assigned to Acatel Lucent) in view of 20160275630-A1 (“Strelec” assigned to Honeywell International Inc) and US-20200082422-A1 ("Sun ‘422" assigned to Mitsubishi Electric Research Laboratories Inc). 
Regarding Claim 27, Kim and Strelec teach “The method of claim 26” as discussed above. 
Kim further teaches that “the iterating for an iteration index k includes:”
“By each participant [that produces energy], receiving [the] price vector from the coordinator” (¶22 shows that “the optimal incentive price and aggregate load reduction commitments may be output to the utility provider 110.”),
“by each participant [that consumes energy],”
“receiving an iteration k price vector from the coordinator” (¶38 shows that a demand response request may include a load reduction request and an incentive price range. ¶31 shows that each customer node 240 may receive the initial incentive price range from the updating topic group 210.),
“estimating [energy] services that the participant can consume from the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence based on the iteration k price vector and characteristics of the participant” (¶31 and ¶38 show that a demand response request may include a load reduction request and an incentive price range. ¶22 shows “Then, after a number of iterations, the bidding process may be designed to converge to an optimal incentive price that would best fulfill the demand response request. At that point, the optimal incentive price and aggregate load reduction commitments may be output to the utility provider 110.” ¶¶21-22 shows that a customer EMS 130 determines a load reduction bid. ¶¶21-22 further shows that if the customer EMS 130 estimates no change in power consumption for a given incentive price, the customer EMS 130 would not submit a bid.), and
“sending the estimates to the coordinator” (¶22 shows “At that point, the optimal incentive price and aggregate load reduction commitments may be output to the utility provider 110.” See also ¶31 and Fig. 2 showing a bidding topic group 220.); and
“by the coordinator,” 
“determining whether the iteration k price vector is convergent such that for each time period of the power transmission time sequence the combined energy for all participants is power balanced and the [energy] services satisfy power transmission network requirements, and if not convergent, updating the price vector for a subsequent iteration k+1 based on the estimates received from each participant” (¶¶22-26 shows the iterative bidding process. ¶25 shows that “The iterative bidding process will continue until the bisection function converges to the optimal incentive price, at which time the optimal incentive price and load reduction commitments may be reported to the utility provider.” ¶40 shows updating bidding parameters including updating incentive price range for the demand response request. ¶38 shows that a demand response request may occur out of the necessity to balance the supply and demand of the power grid.).
Kim and Strelec do not teach that “the iterating for an iteration index k includes:”
“by each participant [that produces energy],”
“receiving an iteration k price vector,”
“estimating [energy] services that the participant can produce for the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence based on the iteration k price vector and characteristics of the participant,” and
“by the coordinator,”
“determining . . . that for each time period of the power transmission time sequence the combined energy for all participants is power balanced and the [energy] services satisfy power transmission network requirements . . . .”
Sun ‘422 teaches that “the iterating for an iteration index k includes:”
“by each participant [that produces energy],”
“receiving an iteration k price vector” (¶113-14 and Fig. 10 shows a “price staircase” consisting of multiple iterations of price vectors, which is used as input to estimate energy output. The processor receives the price staircase input. ¶¶113-14 shows that the iteration starts at “the highest price scenario.” ¶76 shows that the price scenarios are based on information provided by the ISO.),
“estimating [energy] services that the participant can produce for the power transmission network at the prices of the iteration k price vector for each of the time periods in the power transmission time sequence based on the iteration k price vector and characteristics of the participant” (¶73 and Fig. 4 show a “supply offer curve” representative of the optimal energy production for a given price vector. See also ¶66.)
sending the estimates to the coordinator; and (¶62 shows that power producers submit optimal supply offer curves to the ISOs.), and
“by the coordinator,”
“determining . . . that for each time period of the power transmission time sequence the combined energy for all participants is power balanced and the [energy] services satisfy power transmission network requirements . . .” (¶51 shows that a controller 157 controls the amount of power produced in accordance with the “schedule of operations,” only upon receipt of the acceptable “schedule of operations” from the ISO. ¶70 shows that the ISO balances power supply and demand.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Strelec with Kim because Strelec teaches that the addition of ancillary services helps maintain grid stability (¶3), which is the same power grid used in Kim that the bidding process improves stability of (¶19) by efficiently balancing supply and demand (¶3). Thus, combining Strelec with Kim furthers the interest taught in Strelec, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘422 with Kim and Strelec because Kim teaches that ideally, a utility provider would respond to each iteration of the bidding process (¶6-8). Therefore, Kim teaches the motivation to combine the customer bidding system of Kim (¶10-13) with the power production system of Sun ‘422 (¶13). Thus, combining Sun ‘422 with Kim and Strelec furthers the interest taught in Kim, and therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding Claim 28, Kim, Strelec, and Sun ‘422 teach “The method of claim 27” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 4, as discussed above, which are largely the same as those of Claim 28.
Regarding Claim 29, Kim, Strelec, and Sun ‘422 teach “The method of claim 28” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 5, as discussed above, which are largely the same as those of Claim 29.
Regarding Claim 30, Kim, Strelec, and Sun ‘422 teach “The method of claim 27” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 6, as discussed above, which are largely the same as those of Claim 30.
Regarding Claim 31, Kim, Strelec, and Sun ‘422 teach “The method of claim 30” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 7, as discussed above, which are largely the same as those of Claim 31.
Regarding Claim 32, Kim, Strelec, and Sun ‘422 teach “The method of claim 30” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 8, as discussed above, which are largely the same as those of Claim 32.
Regarding Claim 33, Kim, Strelec, and Sun ‘422 teach “The method of claim 29” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 9, as discussed above, which are largely the same as those of Claim 33.
Regarding Claim 34, Kim, Strelec, and Sun ‘422 teach “The method of claim 27” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 10, as discussed above, which are largely the same as those of Claim 34.
Regarding Claim 35, Kim, Strelec, and Sun ‘422 teach “The method of claim 27” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 11, as discussed above, which are largely the same as those of Claim 35.
Regarding Claim 41, Kim, Strelec, and Sun ‘422 teach “The method of claim 31” as discussed above. Sun ‘422, Strelec, and Kim also teach the further elements and limitations of Claim 9, as discussed above, which are largely the same as those of Claim 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
US-20150221030-A1 (“Aganagic” assigned to Siemens Industry Inc) shows social welfare optimization.
US-20190147551-A1 (“Sun ‘551” assigned to Mitsubishi Electric Research Laboratories Inc) shows optimization of reserved energy utilizing a residual demand curve and a residual reserve curve. ¶17 shows “the residual demand and reserve curves can serve as the constraints for joint optimization of the demanded and reserved energy.”
US-20190295190-A1 (“Franklin” assigned to Oracle International Corp) shows forecasting demand based on smart meters among other parameters.
JP-2021151185-A (priority to US16/822592 “Sun ‘185” assigned to Mitsubishi Electric Corp) shows use of mobile energy storage to further balance energy market.
US-20200160411-A1 (“Sun ‘411” assigned to Mitsubishi Electric Research Laboratories Inc) shows the formulation of the joint bidding and pricing process as a “Markov decision process (MDP).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARKER GOODMAN whose telephone number is (571) 272-5698. The examiner can normally be reached on Monday-Thursday from 9:30 AM ET to 6:00 PM ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman, can be reached at telephone number (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATTHEW PARKER GOODMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/20/2022